Name: Commission Regulation (EC) No 1502/1999 of 9 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities10. 7. 1999 L 175/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1502/1999 of 9 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 10. 7. 1999L 175/2 ANNEX to the Commission Regulation of 9 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 61,9 628 130,8 999 96,4 0709 90 70 052 53,6 999 53,6 0805 30 10 382 54,2 388 67,4 524 44,8 528 61,8 999 57,1 0808 10 20, 0808 10 50, 0808 10 90 388 84,0 400 79,1 508 78,4 512 72,3 524 58,7 528 74,2 804 101,0 999 78,2 0808 20 50 388 89,7 512 48,2 528 68,3 999 68,7 0809 10 00 052 132,01 064 74,6 999 103,4 0809 20 95 052 194,4 064 96,9 066 120,3 068 90,6 400 176,7 616 186,2 999 144,2 0809 40 05 624 258,0 999 258,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999 stands for of other origin.